Exhibit 10.1

 

 

BALLANTYNE STRONG, INC.

2010 LONG-TERM INCENTIVE PLAN

(as amended and restated)

 

 
 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

ARTICLE 1 ESTABLISHMENT, PURPOSE AND DURATION

1

1.1

Establishment of the Plan

1

1.2

Purpose of the Plan

1

1.3

Duration of the Plan

1

ARTICLE 2 DEFINITIONS

1

2.1

"Affiliate"

1

2.2

"Authorized Shares"

1

2.3

"Award"

1

2.4

"Award Agreement"

1

2.5

"Board"

1

2.6

"Code"

1

2.7

"Committee"

1

2.8

"Common Stock"

1

2.9

"Company"

2

2.10

"Director"

2

2.11

"Employee"

2

2.12

"Exchange Act"

2

2.13

"Exercise Price"

2

2.14

"Fair Market Value"

2

2.15

"Fiscal Year"

2

2.16

"Free-Standing SAR"

2

2.17

"Incentive Stock Option" or "ISO"

2

2.18

"Non-Qualified Stock Option" or "NQSO"

2

2.19

"Option"

2

2.20

"Participant"

2

2.21

"Performance Award"

2

2.22

"Performance Cash"

2

2.23

"Performance Goals"

2

2.24

"Performance Period"

2

2.25

"Performance Share"

2

2.26

"Performance Unit"

2

2.27

"Period of Restriction"

3

2.28

"Plan"

3

2.29

"Restricted Stock"

3

2.30

"Restricted Stock Unit" or "RSU"

3

2.31

"Share"

3

2.32

"Stock Appreciation Right" or "SAR"

3

2.33

"Tandem SAR"

3

2.34

"Ten-Percent Shareholder"

3

ARTICLE 3 ADMINISTRATION

3

3.1

Administration of the Plan

3

3.2

Powers of the Committee

3

3.3

Determinations by the Committee

4

ARTICLE 4 ELIGIBILITY AND PARTICIPATION

4

4.1

General Rule

4

4.2

Actual Participation

4

 

 
i

--------------------------------------------------------------------------------

 

 

4.3

Ten-Percent Shareholders

4

ARTICLE 5 SHARES AVAILABLE UNDER THE PLAN; LIMITATION ON AWARDS

4

5.1

Number of Shares Available for Awards

4

5.2

Share Usage

4

5.3

Adjustment

5

5.4

Non-Transferability

5

5.5

ISO Maximum

5

5.6

Limitations on Awards to Individual Participants

5

ARTICLE 6 STOCK OPTIONS

  

6.1

Grant of Options

5

6.2

Award Agreement

5

6.3

Exercise Price

5

6.4

Term of Options

5

6.5

Exercise of Options

6

6.6

Payment

6

6.7

Restriction to Insure Transferability

6

6.8

Termination of Employment

6

6.9

Limitation on ISOs

6

ARTICLE 7 STOCK APPRECIATION RIGHTS

6

7.1

Authority to Grant Stock Appreciation Rights

6

7.2

Types of Stock Appreciation Rights Available

7

7.3

General Terms

7

7.4

SAR Agreement

7

7.5

Term of SAR

7

7.6

Exercise of Free-Standing SARs

7

7.7

Exercise of Tandem SARs

7

7.8

Payment of SAR Amount

7

7.9

Termination of Employment

7

7.10

Non-Transferability of SARs

8

7.11

Participant's Rights as a Stockholder

8

7.12

Restrictions on Stock Received

8

ARTICLE 8 RESTRICTED STOCK

  8

8.1

Restricted Stock Awards

8

8.2

Restricted Stock Award Agreement

8

8.3

Participant’s Rights as Stockholder

8

ARTICLE 9 RESTRICTED STOCK UNITS

8

ARTICLE 10 PERFORMANCE AWARDS

9

10.1

Authority to Grant Performance Shares/Performance Units

9

10.2

Performance Goals

9

10.3

Adjustment of Performance Goals

10

10.4

Written Agreement

10

10.5

Termination of Employment

10

10.6

Form of Payment Under a Performance Award

10

ARTICLE 11 RIGHTS OF PARTICIPANTS

10

11.1

Employment

10

11.2

Participation

10

11.3

Rights of Stockholder

10

ARTICLE 12 CHANGE IN CONTROL

10

ARTICLE 13 AMENDMENT, MODIFICATION, SUSPENSION AND TERMINATION

11

 

 
ii

--------------------------------------------------------------------------------

 

 

13.1

Amendment, Modification, Suspension and Termination

11

13.2

Adjustment of Awards Upon the Occurrence of Certain Unusual or Non-Recurring
Events

11

13.3

Amendment to Conform to Law

11

ARTICLE 14 WITHHOLDING

11

14.1

Tax Withholding

11

14.2

Share Withholding

11

ARTICLE 15 MISCELLANEOUS

11

15.1

Legend

11

15.2

Gender and Number

11

15.3

Severability

11

15.4

Requirements of Law

12

15.5

Indemnification of The Committee

12

15.6

Headings

12

15.7

Other Compensation Plans

12

15.8

Retirement and Welfare Plans

12

15.9

Successors

12

15.10

Inability to Obtain Authority

12

15.11

Investment Representations

12

15.12

Persons Residing Outside the United States

12

15.13

No Fractional Shares

13

15.14

Arbitration of Disputes

13

15.15

Governing Law

13

ARTICLE 16 EXECUTION

13

 

 
iii

--------------------------------------------------------------------------------

 

 

ARTICLE 1
ESTABLISHMENT, PURPOSE AND DURATION

 

1.1     Establishment of the Plan. The Company established, effective May 19,
2010 (the "Effective Date"), the incentive compensation plan known as the
"Ballantyne Strong, Inc. 2010 Long-Term Incentive Plan" (the "Plan"). The Plan
permits the grant of Non-Qualified Stock Options, Incentive Stock Options,
Restricted Stock and Performance Shares. Provided that the Company's
Shareholders approve of this amendment and restatement, the Plan has been
amended and restated as set forth herein.

 

1.2     Purpose of the Plan. The Plan is intended to advance the best interests
of the Company, its Affiliates and its Stockholders by providing those persons
who have substantial responsibility for the management and growth of the Company
with additional performance incentives and an opportunity to obtain or increase
their ownership in the Company, thereby encouraging them to continue in their
employment with the Company.

 

1.3     Duration of the Plan. Unless sooner terminated as provided herein, the
Plan shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no Awards may be granted, but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and the
Plan's terms and conditions.

 

ARTICLE 2
DEFINITIONS

 

The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably to require a broader, narrower or different meaning.

 

2.1     "Affiliate" means any corporation, partnership, limited liability
company or association, trust or other entity or organization which directly or
indirectly controls, is controlled by or under common control with, the Company.
For purposes of the proceeding sentence, "control" (including, with correlative
meanings, the terms "controlled by" and "under common control with"), as used
with respect to any entity or organization, shall mean that the possession,
directly or indirectly, of the power (i) to vote more than 50% of the securities
having ordinary voting power for the election of Directors of the controlled
entity or organization, or (ii) to direct or cause the direction of the
management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.

 

2.2     "Authorized Shares" shall have the meaning ascribed to that term in
Section 5.1.

 

 

 

2.3     "Award" shall be defined to mean a grant made under the Plan in the form
of Non-Qualified Stock Options, Incentive Stock Options, Stock Appreciation
Units, Restricted Stock, Restricted Stock Units or Performance Shares or
Performance Units.

 

 

 

2.4     "Award Agreement" means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.

 

2.5     "Board" means the Board of Directors of the Company.

 

2.6     "Code" means the United States Internal Revenue Code of 1986, as amended
from time to time.

 

2.7     "Committee" means the Compensation Committee of the Board, or if the
Compensation Committee of the Board chooses to delegate its duties, a committee
of at least two (2) persons who are members of the Compensation Committee of the
Board and are appointed by the Compensation Committee of the Board to administer
the Plan.

 

2.8     "Common Stock" means the $0.01 par value common stock of the Company.

 

 
1

--------------------------------------------------------------------------------

 

 

2.9     "Company" means Ballantyne Strong, Inc., a Delaware corporation, or any
successor (by reincorporation, merger or otherwise).

 

2.10     "Director" means a member of the Board.

 

2.11     "Employee" means an individual employed by the Company or an Affiliate
(within the meaning of Code §3401 and the Regulations thereunder).

 

2.12     "Exchange Act"means the Securities Exchange Act of 1934, as amended
from time to time, or any successor thereto, and the applicable rules and
regulations thereunder.

 

2.13     "Exercise Price"means the price per share at which an Option may be
exercised.

 

2.14     "Fair Market Value" of a Share as of a specified date means the per
Share closing price of the Shares reported on the principal securities exchange
on which the Shares are traded on that date (or if there were no reported prices
on such date, on the last preceding date on which prices were reported) and if
the Company is not listed on a securities exchange, the Fair Market Value of
Shares shall be determined by the Committee in its sole discretion.

 

2.15     "Fiscal Year"means the calendar year.

 

2.16     "Free-Standing SAR"means an SAR that IS granted independently of any
Options, as described in Article 7.

 

2.17     "Incentive Stock Option" or "ISO"means an Option to purchase stock that
is designated as Incentive Stock Option that satisfies the requirements of §422
of the Code.

 

2.18     "Non-Qualified Stock Option" or "NQSO"means a "non-qualified stock
option" to purchase stock that does not satisfy the requirements of §422 of the
Code.

 

2.19     "Option"means an Incentive Stock Option or a Non-Qualified Stock
Option.

 

2.20     "Participant"means an Employee who has received an Award.

 

2.21     "Performance Award"means any Award of Performance Cash, Performance
Shares or Performance Units granted pursuant to Article 10.

 

2.22     "Performance Cash"means any cash incentive granted pursuant to Article
10 which will be paid to a Participant on the achievement of Performance Goals
during a Performance Period.

 

2.23     "Performance Goals"means one or more of the criteria described in
Section 10.2 on which the performance goals applicable to an Award are based.

 

2.24     "Performance Period"means the period of time as specified by the
Committee over which Performance Shares are to be earned.

 

2.25     "Performance Share" means an Award made pursuant to Article 10 which
entitles the Participant to receive Shares based on the achievement of
Performance Goals during a Performance Period.

 

2.26     "Performance Unit" means any Award made pursuant to Article 10 which
entitles the Participant to receive Units valued by reference to a designated
amount of property other than Shares (or cash), which value will be paid to the
Participant upon achievement of such Performance Goals during the Performance
Period as the Committee shall establish.

 

 
2

--------------------------------------------------------------------------------

 

 

2.27     "Period of Restriction" means for period during which Restricted Stock
is subject to a substantial risk of forfeiture (based on the passage of time,
for achievement of Performance Goals, or upon the occurrence of other events as
determined by the Committee, in its discretion, as provided in Article 8).

 

2.28     "Plan" means this Ballantyne Strong, Inc. 2010 Long-Term Incentive
Stock Plan.

 

2.29     "Restricted Stock" means any Share of stock issued or granted under the
Plan with the restriction that the Participant may not sell, transfer, pledge or
assign such Shares and such other restrictions as the Committee, in its sole
discretion, may impose (including any restriction on the right to vote such
Share and the right to receive any dividends) which restrictions may lapse
separately or in combination at such time or times, in installments or
otherwise, as the Committee may deem appropriate.

 

2.30     "Restricted Stock Unit" or "RSU"means an Award made pursuant to Article
9, of a Unit that is valued by reference to a Share, which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including without limitation, cash, Shares, or any combination thereof, and that
has such restrictions as the Committee, in its sole discretion, may impose,
including without limitation, any restriction on the right to retain such
Awards, to sell, transfer, pledge or assign such Awards, which restrictions may
lapse separately or in combination at such time or times, installments or
otherwise, as the Committee may deem appropriate.

 

2.31     "Share" means a share of the Company's common stock.

 

2.32     "Stock Appreciation Right" or "SAR" means a right, granted pursuant to
Article 7, to receive an amount equal to the excess of (i) the market price of a
specified number of Shares at the time of exercise over (ii) the Exercise Price
of the right as established by the Committee on the date of the grant, which
will be payable in Shares or cash as established by the Committee.

 

2.33     "Tandem SAR" means an SAR granted in connection with a related Option
pursuant to Article 7 herein, the exercise of which shall require forfeiture of
the right to purchase a Share of stock under the related Option (when a Share of
stock is purchased under the Option, the Tandem SAR shall similarly be
cancelled).

 

2.34     "Ten-Percent Shareholder"means an individual who at the time the
applicable Option is granted, owns stock possessing more than ten percent (10%)
of the total combined voting power of all classes of stock of the Company or any
parent corporation or subsidiary corporation. Any individual shall be considered
as owning the stock owned, directly or indirectly, by or for his brothers and
sisters (whether by the whole or half-blood), spouse, ancestors and lineal
descendants, and stock owned, directly or indirectly, by or for a corporation,
partnership, estate, or trust, shall be considered as being owned proportionally
by and for its stockholders, partners or beneficiaries.

 

ARTICLE 3
ADMINISTRATION

 

3.1     Administration of the Plan. The Plan shall be administered by the
Committee. Any power of the Committee may also be exercised by the Board, except
to the extent that the grant or exercise of such authority would cause any
Award, intended to be performance based, not to qualify for treatment as
"Performance Based Compensation" under §162(m) of the Code. To the extent that
any permitted action taken by the Board conflicts with any action taken by the
Committee, the Board action shall control. The Committee may delegate any and
all aspects of the day-to-day administration of the Plan to one or more officers
of the Company or any Affiliate, and/or to one or more agents.

 

3.2     Powers of the Committee. Subject to the expressed provisions of this
Plan, the Committee shall be authorized and empowered to take all actions that
it determines to be necessary or appropriate in connection with the
administration of the Plan, including, without limitation: (i) to prescribe,
amend and rescind rules and regulations relating to this Plan and to define
terms not otherwise defined herein; (ii) to determine which persons are eligible
to be granted Awards, to which of such persons, if any, Awards shall be granted
hereunder and the timing of any such Awards; (iii) to grant Awards to
Participants and determine the terms and conditions of Awards, including the
number of Shares subject to Awards, the exercise or purchase price of such
Shares, and the circumstances under which Awards can be exercised or vested or
are forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events, or other factors; (iv) to establish and
certify the extent of satisfaction of any Performance Goals or other conditions
applicable to the grant, issuance, exercise ability, vesting and/or ability to
retain any Award; (v) to prescribe and amend the terms of Award Agreements or
other communications evidencing Awards made under this Plan (which need not be
identical) and the terms or form of any document or notice required to be
delivered to the Company by Participants under this Plan; (vi) to determine
whether, and the extent to which, adjustments are required pursuant to Section
5.3; (vii) to interpret and construe this Plan, any rule and regulations under
this Plan, and the terms and conditions of any Award granted hereunder, and to
make any exceptions to such provisions in good faith and for the benefit of the
Company; and (viii) to make all other determinations deemed necessary and
advisable for the administration of the Plan.

 

 
3

--------------------------------------------------------------------------------

 

 

3.3     Determinations by the Committee. All decisions, determinations and
interpretations by the Committee regarding the Plan, any rules and regulations,
and the terms and conditions of or operation of any Award granted hereunder
shall be final and binding on all Participants, beneficiaries, heirs, assigns or
other persons holding or claiming rights under the Plan or any Award. The
Committee shall consider such factors as it deems relevant in its sole and
absolute discretion, to making such decisions, determinations and
interpretations including, without limitations, the recommendation or advice of
any officer or other employee of the Company and such attorneys, consultants,
accountants as it may select. No member of the Committee shall be liable for any
action that he has taken or has failed to take in good faith with respect to the
Plan, or any Award under the Plan.

 

ARTICLE 4
ELIGIBILITY AND PARTICIPATION

 

4.1     General Rule. Subject to the terms and conditions set forth below,
individuals eligible to participate in this Plan include all Employees of the
Company or an Affiliate.

 

4.2     Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of, any and all terms permissible by law, and the amount
of each Award.

 

4.3     Ten-Percent Shareholders. An Employee who holds more than ten percent
(10%) of the total combined voting power of all classes of Stock of the Company,
its parent or subsidiaries, is not eligible to receive an Incentive Stock Option
pursuant to this Plan unless the exercise price of the Incentive Stock Option is
at least  110% of the Fair Market Value of the underlining Shares' on the date
of the grant and the term of the Option does not exceed five (5) years. For
purposes of this Section 4.3, stock ownership of an Employee shall be determined
pursuant to Section 424(d) of the Code.

 

ARTICLE 5
SHARES AVAILABLE UNDER THE PLAN; LIMITATION ON AWARDS

 

5.1     Number of Shares Available for Awards. Subject to adjustments provided
for in Section 5.3, the maximum number of Shares available for issuance to
Participants under the Plan (the "Share Authorization") shall be 1,600,000
Shares.

 

5.2     Share Usage. Shares governed by an Award shall only be counted as used
to the extent they are actually issued. Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise, without the
issuance of such Shares will be available again for grant under the Plan.
Moreover, if the option price of any option granted under this Plan or the tax
withholding requirements with respect to an Award granted under this Plan are
satisfied by tendering Shares to the Company (by their actual delivery or by
attestation) only the number of Shares issued (net of Shares tendered), if any,
will be deemed delivered for purposes of the determining the maximum number of
Shares available for delivery under this Plan. The Shares available for issuance
under this Plan may be authorized and unissued Shares or treasury Shares.

 

 
4

--------------------------------------------------------------------------------

 

 

5.3     Adjustment. In the event that the Committee, in its sole discretion,
shall determine that any dividend or other distribution (whether in the form of
cash, stock, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, spin-off, combination, repurchase,
or share exchange, or other similar corporate transaction or event, affects the
Common Stock such that an adjustment is appropriate in order to preserve (but
not increase) the rights of Participants under the Plan, then the Committee
shall make such equitable changes or adjustments as it deems necessary or
appropriate to any or all of (i) the number and kind of Shares which may
thereafter be issued in connection with respect to Awards pursuant to Articles
6, 7, 8, 9 and 10, (ii) the number and kind of Shares issued in respect of
outstanding Awards, and (iii) the Exercise Price relating to any Options.

 

5.4     Non-Transferability. Except as specified in the applicable Award
Agreement or in domestic relations court orders, an Award shall not be
transferrable by the Participant other than by will or under the laws of descent
and distribution, and shall be exercisable during the Participant's lifetime
only by him or in the event of the Participant's legal incapacity, by his
guardian or legal representative acting in a fiduciary capacity on behalf of the
Participant under State law. Any attempted assignment of an Award in violation
of this Section shall be null and void. In the discretion of the Committee, any
attempt to transfer an Award other than under the terms of the Plan and the
applicable Award Agreement, may terminate the Award.

 

5.5     ISO Maximum. In no event shall the number of Shares issued upon the
exercise of Incentive Stock Options exceed 1,600,000 Shares, subject to
adjustment as provided in Section 5.3.

 

5.6     Limitations on Awards to Individual Participants. Subject to adjustment
as provided in Section 5.3, no Participant may be granted (i) Options or SARs
during any term of the Plan of more than 100,000 Shares or (ii) Restricted Stock
or Restricted Stock Units during any year of the Plan of more than 60,000 Shares
or (iii) Performance Awards in any rolling Performance Period that are intended
to comply with the performance based exception under Code Section 162(m) and are
denominated in Shares with respect to more than 60,000 Shares (the
"Limitations"). In addition to the foregoing, the maximum dollar value that may
be earned by any Participant in any 12-month period with respect to Performance
Awards that are intended to comply with the performance based exception under
Code Section 162(m) and are denominated in cash is $500,000.00. If an Award is
cancelled, the cancelled Award shall continue to be counted toward the
applicable Limitation.

 

ARTICLE 6
STOCK OPTIONS

 

6.1     Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to eligible persons in such number, and upon such terms,
and at such time and from time to time as shall be determined by the Committee,
in its sole discretion, provided that ISOs may be granted only to eligible
Employees of the Company or any Affiliate (as permitted under Sections 422 and
424 of the Code).

 

6.2     Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the maximum duration of the Option, the
number of Shares to which the Option pertains, the conditions upon which an
Option shall become vested and exercisable, and such other provisions as the
Committee shall determine which are not inconsistent with the terms of this
Plan. The Award Agreement also shall specify whether the Option is intended to
be an ISO or an NQSO.

 

6.3     Exercise Price. The Exercise Price for each grant of an Option under the
Plan, shall be determined by the Committee, in its sole discretion, and shall be
specified in the Award Agreement; provided, however, that the Exercise Price on
the day of the grant must be at least equal to 100% of the Fair Market Value of
the Shares as determined on the date of the grant. Notwithstanding the
foregoing, the price at which Shares may be purchased under an ISO granted to a
Participant who is a Ten-Percent Shareholder shall not be less than 110% of the
Fair Market Value of the Shares as determined on the date of the grant.

 

6.4     Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of the grant, provided,
however, no Option shall be exercisable later than the 1Oth anniversary date of
its grant. Notwithstanding the foregoing, the period during which an ISO may be
exercised by a Ten-Percent Shareholder shall expire not later than five (5)
years after the date the ISO is granted.

 

 
5

--------------------------------------------------------------------------------

 

 

6.5     Exercise of Options. Vested Options granted under this Article 6 shall
be exercisable on such terms and be subject to such restrictions and conditions
as the Committee shall in each instance approve, which terms and restrictions
may not be the same for each grant or for each Participant.

 

6.6     Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.

 

A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Exercise Price. The Exercise Price of any
Option shall be payable to the Company in full in cash or its equivalent or in
the sole discretion of the Committee, either: (a) by tendering (either by actual
delivery or attestation) previously acquired Shares having an aggregate Fair
Market Value at the time of the exercise equal to the Exercise Price prior to
their tender to satisfy the Exercise Price if acquired under this Plan or any
other compensation plan maintained by the Company or have been purchased on the
open market; (b) by a cashless exercise (broker-assisted exercise) through a
"same-day sale" commitment; (c) by a combination of (a) and (b); or (d) by any
other method approved or accepted by the Committee.

 

Subject to any government rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of the applicable tax withholding) the Company shall deliver to the
Participant evidence of book entry Shares, or upon Participant's request of
share certificates in an appropriate amount based upon the number of Shares
purchased under the Option(s).

 

Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.

 

6.7     Restriction to Insure Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding requirements, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed and/or traded, or under any blue sky or state
securities laws applicable to such Shares.

 

6.8     Termination of Employment. Each Participant's Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant's employment with the Company.
Such provisions shall be determined in the sole discretion of the Committee,
shall be included in the Award Agreement entered into with each Participant,
need not be uniform among all Options issued pursuant to this Article 6, and may
reflect distinctions based on the reasons for termination.

 

6.9     Limitation on ISOs. To the extent that the aggregate Fair Market Value
of Shares with respect to which ISOs first become exercisable by a Participant
in any calendar year exceeds $100,000, taking into account both Shares subject
to ISOs under the Plan and Shares subject to ISOs under all other plans of the
Company, such Options shall be treated as NQSOs. For this purpose, the "Fair
Market Value" of the Shares subject to Options shall be determined as of the
date the Options were awarded. In reducing the number of Options treated as ISOs
to meet the $100,000 limit, the most recently granted Options shall be reduced
first. To the extent a reduction of simultaneously granted Options is necessary
to meet the $100,000 limit, the Committee may, in the manner and to the extent
permitted by law, designate which Shares are to be treated as Shares acquired
pursuant to the exercise of an ISO.

 

ARTICLE 7
STOCK APPRECIATION RIGHTS

 

7.1     Authority to Grant Stock Appreciation Rights. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant SARs under the Plan to eligible persons in such number and upon such terms
as the Committee shall determine. Subject to the terms and conditions of the
Plan, the Committee shall have complete discretion in determining the terms and
conditions pertaining to such SAR.

 

 
6

--------------------------------------------------------------------------------

 

 

7.2     Types of Stock Appreciation Rights Available. The Committee may grant
Free- Standing SARs, Tandem SARs or any combination of these forms of SARs.

 

7.3     General Terms. Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, an amount equal to the excess of (a) the Fair Market Value of
one Share of stock on the date of exercise, over (b) the grant price of the SAR,
which shall not be less than 100% of the Fair Market Value of one Share of stock
on the date of the grant of the SAR. The grant price of Tandem SARs shall be
equal to the Exercise Price of the related Option.

 

7.4     SAR Agreement. Each Award of SARs granted under the Plan shall be
evidenced by an Award Agreement that shall specify (a) the grant price of the
SAR, (b) the term of the SAR, (c) the vesting and termination provisions of the
SAR and (d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of a SAR as it may
deem appropriate.

 

7.5     Term of SAR. The term of a SAR granted under the Plan shall be
determined by the Committee, in its sole discretion, provided no SAR shall be
exercisable on or after the tenth (10th) anniversary date of its grant.
Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO; (a) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (b) the value of the
payout with respect to the Tandem SAR may be for no more than 100% of the excess
of the Fair Market Value of the Shares of stock subject to the underlying ISO at
the time the Tandem SAR is exercised over the Exercise Price of the underlying
ISO; and (c) the Tandem SAR may be exercised only when the Fair Market Value of
the Shares of stock subject to the ISO exceeds the Exercise Price of the ISO.

 

7.6     Exercise of Free-Standing SARs. Subject to the terms and provisions of
the Plan and the applicable Award Agreement, Free-Standing SARs may be exercised
in whole or part from time to time by the delivery of written notice in the
manner designated by the Committee stating (a) that the Participant wishes to
exercise such SAR on the date such notice is so delivered, (b) the number of
Shares of stock with respect to which the SAR is to be exercised and (c) the
address to which the payment due under such SAR should be mailed. In accordance
with applicable law, Free-Standing SARs may be exercised upon whatever
additional terms and conditions the Committee, in its sole discretion, imposes.

 

7.7     Exercise of Tandem SARs. Subject to the terms and provisions of the Plan
and the applicable Award Agreement, Tandem SARs may be exercised for all or part
of the Shares of stock subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option and by delivery
of written notice in the manner designated by the Committee stating (a) that the
Participant wishes to exercise such SAR on the date such notice is so delivered,
(b) the number of Shares of stock with respect to which the SAR is to be
exercised and (c) the address to which the payment due under such SAR should be
mailed. A Tandem SAR may be exercised only with respect to the Shares of stock
for which its related Option is then exercisable. In accordance with applicable
law, a Tandem SAR may be exercised upon whatever additional terms and conditions
the Committee, in its sole discretion, imposes.

 

7.8     Payment of SAR Amount. Upon the exercise of a SAR, a Participant shall
be entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a Share of stock on the date
of exercise over the grant price of the SAR by the number of Shares of stock
with respect to which the SAR is exercised. At the discretion of the Committee,
the payment upon SAR exercise may be in cash, in stock of equivalent value, or
some combination thereof or in any other manner approved by the Committee in its
sole discretion. The Committee's determination regarding the form of SAR payout
shall be set forth in the Award Agreement pertaining to the grant of the SAR.

 

7.9     Termination of Employment. Each Participant's Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
SAR following the Participant's termination of employment. Such provision shall
be determined in the sole discretion of the Committee, shall be included in the
Award Agreement entered into with the Participant, need not be uniform among all
SARs issued pursuant to the this Article 7.9, and may reflect distinctions based
upon the reason for termination.

 

 
7

--------------------------------------------------------------------------------

 

 

7.10     Non-Transferability of SARs. Except as otherwise provided in a
Participant's Award Agreement, no SAR granted under the Plan may be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated, other
than by will or by the laws of dissent and distribution. Further, except as
otherwise provided in a Participant's Award Agreement, all SARs granted to a
Participant under the Plan shall be exercisable in his or her lifetime only by
the Participant, and after that time, by Participant's heirs or estate. Any
attempt at assignment of an SAR in violation of this Section 7.10 shall be null
and void.

 

7.11     Participant's Rights as a Stockholder. Each recipient of a SAR Award
shall have no rights as a stockholder.

 

7.12     Restrictions on Stock Received. The Committee may impose such
conditions and/or restrictions on any Shares of stock received upon exercise of
an SAR granted pursuant to the Plan as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, requirements that the
Participant holds the Shares of stock received upon exercise of a SAR for a
specified period of time.

 

ARTICLE 8
RESTRICTED STOCK

 

8.1     Restricted Stock Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may make Awards of
Restricted Stock under the Plan to eligible persons in such number and upon such
terms as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Restricted Stock Award shall be
determined by the Committee in its sole discretion. If the Committee imposes
vesting or transferability restrictions on a Participant's right and with
respect to Restricted Stock, the Committee may issue such instructions to the
Company's share transfer agent in connection therewith as it deems appropriate.
The Committee may also cause the certificate for shares of Stock issued pursuant
to a Restricted Stock Award to be imprinted with any legend which counsel for
the Company considers advisable with respect to the restrictions or, should the
shares of Stock be represented by book or electronic entry rather than a
certificate, the Company may take such steps to restrict transfer of the shares
of Stock as counsel for the Company considers necessary or advisable to comply
with applicable law.

 

8.2     Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.

 

8.3     Participant’s Rights as Stockholder. Subject to the terms and conditions
of the Plan, each recipient of a Restricted Stock Award shall have all the
rights of a stockholder with respect to the shares of Restricted Stock included
in the Restricted Stock Award during the Period of Restriction established for
the Restricted Stock Award. Dividends paid with respect to Restricted Stock
shall be added to and become a part of the Restricted Stock. During the Period
of Restriction, certificates representing the Restricted Stock shall be
registered in the Participant's name and bear a restrictive legend to the effect
that ownership of such Restricted Stock, and the enjoyment of all rights
appurtenant thereto, are subject to the restrictions, terms, and conditions
provided in the Plan and the applicable Award Agreement. Such certificates shall
be deposited by the recipient with the Secretary of the Company or such other
officer of the Company as may be designated by the Committee, together with all
stock powers or other instruments of assignment, each endorsed in blank, which
will permit transfer to the Company of all or any portion of the Restricted
Stock which shall be forfeited in accordance with the Plan and the applicable
Award Agreement.

 

ARTICLE 9
RESTRICTED STOCK UNITS

 

9.1     Authority to Grant RSU Awards. Subject to the terms and conditions of
the Plan, the Committee, at any time, and from time to time, may grant RSU
Awards to eligible persons in such amounts and upon such terms, as the Committee
shall determine. The amount of, the vesting and transferability restrictions
applicable to any RSU Award shall be determined by the Committee in its sole
discretion. The Committee shall maintain a bookkeeping ledger account which
reflects the number of RSUs credited under the Plan for the benefit of the
Participant.

 

 
8

--------------------------------------------------------------------------------

 

 

9.2     RSU Award. An RSU Award shall be similar in nature to a Restricted Stock
Award except that no Shares of stock are actually transferred to the Participant
until a later date as specified in the applicable Award Agreement. Each RSU
shall have a value equal to the Fair Market Value of the Shares of stock.

 

9.3     RSU Award Agreement. Each RSU Award shall be evidenced by an Award
Agreement that contains any substantial risk of forfeiture, transferability
restrictions, form and time of payment provisions and other provisions not
inconsistent with the Plan as the Committee may specify.

 

9.4     Form of Payment Under RSU Award. Payment under an RSU Award shall be
made in either cash, Shares of stock, or some combination thereof, as specified
in the applicable Award Agreement.

 

9.5     Participant's Rights as a Stockholder. Each recipient of an RSU Award
shall have no rights as a stockholder with respect to the Participant's RSUs. A
Participant shall have no voting rights with respect to any RSU Awards.

 

ARTICLE 10
PERFORMANCE AWARDS

 

10.1     Authority to Grant Performance Shares/Performance Units. Subject to the
terms and conditions of the Plan, the Committee, at any time, and from time to
time, may grant performance awards in the form of Performance Shares and/or
Performance Units to eligible persons in such amounts and upon such terms and
conditions as the Committee shall determine. The amount of, the vesting and the
transferability restrictions applicable to any Award of Performance Shares
and/or Performance Units shall be based upon the attainment of such Performance
Goals as the Committee may determine. If the Committee imposes vesting and
transferability restrictions on a Participant's rights with respect to an Award
of Performance Shares and/or Performance Units, the Committee may issue such
restrictions to the Company's share transfer agent in connection therewith as it
deems appropriate. The Committee may also cause the certificate for Shares of
stock issued pursuant to a Performance Share Award or Performance Unit Award to
be imprinted with any legend which counsel for the Company considers advisable
with respect to the restrictions or, should the Shares of stock be represented
by book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the Shares of stock as counsel for the Company
considers necessary or advisable to comply with applicable law.

 

10.2     Performance Goals. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the Performance Goals to be
achieved during any Performance Period, the length of the Performance Period,
the amount of the Award of Performance Shares and/or Performance Units, and the
amount and kind of any payment or transfer to be made pursuant to any Award of
Performance Shares and/or Performance Units. A Performance Goal must be
objective such that a third party having knowledge of the relevant facts could
determine whether the goal is met. The Performance Goals upon which the payment
or vesting of an Award to a Participant that is intended to qualify as
Performance Based Compensation shall be limited to one or more of the following
Performance Goals: return on equity, earnings per share, total earnings,
earnings growth, return on capital, return on assets, earnings before interest,
taxes, depreciation and/or amortization, sales, sales growth, gross margin,
return on investment, increase in the fair market value of the Company's common
stock, share price (including but not limited to, growth measures and total
stockholder return), operating income or profit, net earnings, cash flow
(including, but not limited to, operating cash flow and free cash flow), cash
flow return on investment (which equals net cash flow divided by total capital),
inventory terms, financial return ratios, total return to stockholders, market
share, earnings measures/ratios, economic or incremental value added, economic
profit, balance sheet measurements such as receivable turnover, internal rate of
return, increase in net present value or expense targets, working capital
measurements (such as average working capital divided by sales), customer or
dealer satisfaction surveys and productivity. Such goal will be measured by
excluding the negative impact of one-time, isolated, non-recurring events.
Performance objectives may be described in terms of Company-wide objectives or
objectives that are related to the Performance of the individual participant or
the subsidiary, division, department or function within the Company or
subsidiary in which the participant is employed. Performance Criteria may be
measured on an absolute or relative basis. Relative performance may be measured
by a group of peer companies or by a financial market index. In interpreting
Plan provisions applicable to Performance Goals, Performance Shares and/or
Performance Units, it is intended that the Plan will conform with the standards
of section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(2)(i), and the Committee in establishing such goals and interpreting
the Plan shall be guided by such provisions. Prior to the payment of any
compensation based on the achievement of Performance Goals, the Committee must
certify in writing that applicable Performance Goals and any of the material
terms thereof were, in fact, satisfied. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any Performance Shares and/or
Performance Units to be issued pursuant to the Plan shall be determined by the
Committee.

 

 
9

--------------------------------------------------------------------------------

 

 

10.3     Adjustment of Performance Goals. If provided in the terms of the Award,
the Committee may adjust Performance Goals and the related minimum acceptable
levels of achievement if, in the sole judgment of the Committee, events or
transactions have occurred after the grant date of an Award of Performance
Shares that are unrelated to the performance of the Participant and result in
distortion of the Performance Goals or the related minimum acceptable level of
achievement; provided, however, that any such modification may not increase the
amount payable under such Award.

 

10.4     Written Agreement. Each Award of Performance Shares or Performance
Units shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.

 

10.5     Termination of Employment. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Performance
Shares and/or Performance Units following termination of the Participant's
employment with the Company. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, and need not be uniform on all Awards of Performance
Shares and/or Performance Units issued pursuant to this Plan, and may reflect
distinctions based on the reasons for termination.

 

10.6     Form of Payment Under a Performance Award. Payment under a Performance
Award shall be made either in cash, Shares of stock, or some combination
thereof, as specified in the Participant's Award Agreement.

 

ARTICLE 11
RIGHTS OF PARTICIPANTS

 

11.1     Employment. Nothing in this Plan or in an Award Agreement shall
interfere with or limit in any way the right of the Company to determine any
Participant's employment or service to the Company at any time or for any reason
not prohibited by law, nor confer upon any Participant any right to continue his
employment or service for a specified period of time.

 

Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company and, accordingly, subject to Article 3 and
Article 11, this Plan and the benefits hereunder may be terminated at any time
at the sole and exclusive discretion of the Committee without giving rise to any
liability on the part of the Company.

 

11.2     Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

 

11.3     Rights of Stockholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a stockholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

 

ARTICLE 12
CHANGE IN CONTROL

 

An Award may be subject to additional acceleration of vesting and exercisability
upon or after a Change in Control as may be provided in the applicable Award
Agreement and determined by the Committee on a grant-by-grant basis or as may be
provided in an after written agreement between the Company and the Participant;
provided, however, that in the absence of such a provision, no such acceleration
shall occur.

 

 
10

--------------------------------------------------------------------------------

 

 

ARTICLE 13
AMENDMENT, MODIFICATION, SUSPENSION AND TERMINATION

 

13.1     Amendment, Modification, Suspension and Termination. Subject to Article
3, the Committee may, at any time, and from time to time, alter, amend, modify,
suspend or terminate this Plan and any Award Agreement with the Participant's
agreement, in whole or in part; provided, however, that without the prior
approval of the Company's Stockholders except as provided in Section 5.3,
Options or SARs issued under this Plan will not be re-priced, replaced or
re-granted through cancelation, or by lowering the Exercise Price of a
previously granted Option or SAR, and no material amendment of this Plan shall
be made without Stockholder approval if such Stockholder approval is required by
law, regulation or stock exchange rule.

 

13.2     Adjustment of Awards Upon the Occurrence of Certain Unusual or
Non-Recurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
non-recurring events (including, without limitation, the events described in
Section 5.3 hereof) effecting the Company or the financial statements of the
Company, or of changes in applicable laws, regulations or accounting principals,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on all Participants under the Plan.

 

13.3     Amendment to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Board may amend the Plan or any Award Agreement
to take effect retroactively or otherwise, as deemed necessary or advisable for
the purpose of controlling the Plan or Award Agreement to any present or future
law relating to plans of this or similar nature (including, but not limited to,
Section 409A of the Code), and to the administrative regulations and rulings
promulgated thereunder.

 

ARTICLE 14
WITHHOLDING

 

14.1     Tax Withholding. The Company shall have the power and right to deduct
or withhold or require Participants to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan.

 

14.2     Share Withholding. With respect to withholding required upon the
exercise of Options, the issuance of any Restricted Shares or upon the
achievement of Performance Goals related to Performance Shares or any other
taxable event arising as a result of an Award granted hereunder, Participants
may elect, subject to the approval of the Committee, to satisfy their
withholding requirement, in whole or in part, by having the Company withhold
Shares having a Fair Market Value on the date the tax is to be so determined
equal to the minimum statutory total tax that could be imposed on the
transaction. All such elections shall be irrevocable, made in writing, and
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

 

ARTICLE 15
MISCELLANEOUS

 

15.1     Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of Shares.

 

15.2     Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein shall include the feminine, the plural shall include
the singular and the singular shall include the plural.

 

15.3     Severability. In the event any provision of this Plan shall be held to
be illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal and invalid provision had not been included.

 

 
11

--------------------------------------------------------------------------------

 

 

15.4     Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules and regulations,
and such approvals by any governmental agencies or national securities exchanges
as may be required.

 

15.5     Indemnification of The Committee. The Company shall indemnify each
present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his part to indemnity from
the Company for, all expenses (including attorney's fees, the amount of
judgments and the amount of appropriate settlements made with a view to the
curtailment of the cost of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of the Committee, whether or not he
continues to be a member of the Committee at the time of incurring the expenses,
including without limitation, matters as to which such member shall be finally
adjudged in any action, suit or proceeding to have been negligent in the
Performance of such member's duties as a member of the Committee. However, this
indemnity shall not include any expenses incurred by any member of the Committee
in respect of matters as to which such member shall be finally adjudicated in
any action, suit or proceeding to have been guilty of willful misconduct in the
Performance of his duties as a member of the Committee. In addition, no right of
indemnification under the Plan shall be available to or enforceable by any
member of the Committee unless, within 60 days after the institution of any
action, suit or proceeding, such member shall have offered the Company, in
writing, the opportunity to handle and defend the same at its own expense. The
right of indemnification shall inure to the benefit of the heirs, executors and
administrators of each member of the Committee, and shall be in addition to all
other rights to which a member of the Committee may be entitled as a matter of
law, contract or otherwise.

 

15.6     Headings. Headings of Articles are included for convenience of
reference only and do not constitute part of the Plan and shall be used in
construing the terms and provisions of the Plan.

 

15.7     Other Compensation Plans. The adoption of this Plan shall not affect
any other option, incentive or other compensation or benefit plans in effect for
the Company, nor shall this Plan preclude the Company from establishing any
other form of incentive compensation arrangements for Employees.

 

15.8     Retirement and Welfare Plans. Neither Awards made under this Plan nor
shares of stock or cash paid pursuant to such Awards may be included as
"compensation" for purposes of computing the benefits payable to any person
under the Company's retirement plans (both qualified and non-qualified) or
welfare benefit plans unless such plan expressly provides that such compensation
shall be taken into account in computing a Participant's benefit.

 

15.9     Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business and/or assets of the Company.

 

15.10     Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body have jurisdiction, which authority is deemed
by the Company's counsel to be necessary to the lawful issuance and sale of any
Shares of stock hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares of stock as to which such requisite
authority shall not have been obtained.

 

15.11     Investment Representations. The Committee may require any person
receiving stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquitting the Shares of stock for investment without
any present intention to sell or distribute the stock.

 

15.12     Persons Residing Outside the United States. Notwithstanding any
provisions of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company operates or has Employees, the Committee in
its sole discretion, shall have the power and authority to (a) to determine
which Affiliates shall be covered by the Plan; (b) determine which persons
employed outside the United States are eligible to participate in the Plan; (c)
amend or vary the terms and provisions of the Plan and the terms and conditions
of any Award granted to persons who reside outside the United States; (d)
establish sub-plans and modify exercise procedures and other terms and
procedures to the extent that such actions may be necessary or advisable any
sub-plans and modifications to plans, terms and procedures established under
this Section 15.12 by the Committee shall be attached to the Plan document as
appendices; and (e) take any action, before or after an Award is made, that is
deemed advisable to obtain or comply with any necessary local government
regulatory exemptions or approvals. Notwithstanding the above, the Committee may
not take any action hereunder, and no Awards shall be granted, that would
violate the Exchange Act, the Code, any securities laws or governing statutes or
any other applicable law.

 

 
12

--------------------------------------------------------------------------------

 

 

15.13     No Fractional Shares. No fractional Shares of stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, additional Awards or other property shall be issued or paid in
lieu of fractional Shares of stock or whether such fractional Shares or any
rights thereto shall be forfeited or otherwise eliminated.

 

15.14     Arbitration of Disputes. Any controversy arising out of or relating to
the Plan or an Award Agreement shall be resolved by arbitration conducted in
Douglas County, Nebraska pursuant to the arbitration rules of The American
Arbitration Association. The arbitration will be final and binding on the
parties.

 

15.15     Governing Law. The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Delaware, excluding any conflicts or choice of law rule
or principle that might otherwise confer construction or interpretation of the
Plan to the substantive laws of another jurisdiction. Unless otherwise provided
in the Award Agreement, recipients under the Plan are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of the State of
Nebraska, to resolve any and all issues that might arise out of or relate to the
Plan or any related Award.

 

ARTICLE 16
EXECUTION

 

To record the amendment and restatement of the Plan to read as set forth herein,
the Company has caused this amendment and restatement of the Plan to be signed
by its President and attested by its Secretary on _______ __, 2014.

 

 

 

BALLANTYNE STRONG, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

ATTEST:

 

 

 

13